           Case 3:18-cv-01905-SB                         Document 37                      Filed 03/11/19                    Page 1 of 2




Douglas R. Hookland, OSB No. 872583
drh@scott-hookland.com
Scott  Hookland LLP
9185 SW Burnham
Tigard, OR 97223
P.O. Box 23414
Tigard, OR 97281-3414
(503) 620-4540

Attorneys For Use Plaintiff and Third-Party Plaintiff
Consolidated Electrical Distributors, Inc., dba CED Power




                               IN THE UNITED STATES DISTRICT COURT

                                          FOR THE DISTRICT OF OREGON

                                                     PORTLAND DIVISION

 UNITED STATES OF AMERICA for the                                             Case No. 3:18-cv-01905-SB
 use and benefit of CONSOLIDATED
 ELECTRICAL DISTRIBUTORS, INC., a                                             CERTIFICATE OF SERVICE
 Delaware corporation, dba CED POWER,

                        Plaintiff,

    vs.

 NOVA GROUP, INC., a California
 corporation; FEDERAL INSURANCE
 COMPANY, an Indiana corporation; and
 LIBERTY MUTUAL INSURANCE
 COMPANY, a Massachusetts corporation,

                         Defendants.

          I hereby certify that on March 11, 2019, the following documents: FIRST AMENDED

Page 1 - CERTIFICATE OF SERVICE

                                                   SCOTT  HOOKLAND LLP
                                                                     L A W Y E R S
                  Mailing Address: Post Office Box 23414, Tigard, Oregon 97281  Street Address: 9185 SW Burnham, Tigard, Oregon 97223
                                                    Telephone: 503-620-4540  Facsimile: 503-620-4315
         Case 3:18-cv-01905-SB                         Document 37                      Filed 03/11/19                    Page 2 of 2




THIRD-PARTY COMPLAINT and CERTIFICATE OF SERVICE was served upon:

Dan Gragg                                                                           by first-class mail
Seifer, Yeats, Zwierzynski & Gragg, LLP                                          X by Court's ECF program
121 SW Morrison St., Suite 1025                                                      by e-mail
Portland, OR 97204                                                              ____ by hand delivery
gragg@seifer-yeats.com                                                          ____ by facsimile
                                                                                ____ by courier
Attorneys for Defendants Nova Group, Inc.,
Federal Insurance Company, and Liberty
Mutual Insurance Company


Robert D. Scholz                                                                     by first-class mail
Christopher B. Marks                                                             X by Court's ECF program
MacMillan, Scholz & Marks, P.C.                                                      by e-mail
900 SW Fifth Street, Suite 1800                                                 ____ by hand delivery
Portland, OR 97204                                                              ____ by facsimile
rscholz@msmlegal.com                                                            ____ by courier
cmarks@msmlegal.com

Attorneys for Third-Party Defendant
Resource Engineered Products, LLC


       Dated this 11th day of March, 2019.

                                                                   SCOTT  HOOKLAND LLP


                                                                   s/ Douglas R. Hookland
                                                                   Douglas R. Hookland, OSB #872583
                                                                   drh@scott-hookland.com
                                                                   Of Attorneys for Use Plaintiff and Third-Party
                                                                   Plaintiff Consolidated Electrical Distributors, Inc.,
                                                                   dba CED Power




Page 2 - CERTIFICATE OF SERVICE

                                                 SCOTT  HOOKLAND LLP
                                                                   L A W Y E R S
                Mailing Address: Post Office Box 23414, Tigard, Oregon 97281  Street Address: 9185 SW Burnham, Tigard, Oregon 97223
                                                  Telephone: 503-620-4540  Facsimile: 503-620-4315
